815 F.2d 81
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick YEAGER, Plaintiff-Appellant,v.DOBBS, INC., Defendant-Appellee.
No. 86-1354.
United States Court of Appeals, Sixth Circuit.
Feb. 19, 1987.

Before KEITH and KENNEDY, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff Frederick Yeager appeals from the order of the district court dismissing his breach of contract action under Section 301 of the Labor-Management Relations Act, 29 U.S.C. Sec. 185.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the judgment of the district court for the reasons stated by the Honorable Avern Cohn in his Order of Dismissal filed March 12, 1986.